Citation Nr: 1506910	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  09-13 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased schedular rating for limitation of flexion due to right knee patellofemoral pain syndrome, currently rated 10 percent prior to April 13, 2010.

2.  Entitlement to an increased schedular rating for limitation of flexion due to right knee patellofemoral pain syndrome, currently rated 30 percent from April 13, 2010.

3.  Entitlement to a separate rating for limitation of extension due to right knee patellofemoral pain syndrome prior to April 13, 2010.

4.  Entitlement to a separate rating for limitation of extension due to right knee patellofemoral pain syndrome from April 13, 2010.

5.  Entitlement to an extraschedular rating for right knee patellofemoral pain syndrome

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 2, 2011.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to May 1982 and from January 2003 to January 2004.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that, in pertinent part, continued a 10 percent disability rating for right knee patellofemoral pain syndrome.

In July 2009, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In September 2009, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.  In January 2011, the AOJ granted a 30 percent rating, effective April 13, 2010.  This created a staged rating, as indicated on the title page.  The Veteran has not indicated that he is satisfied with the increased rating that was granted.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

In September 2011, the Board again remanded the case to the AOJ.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In November 2012, the AOJ granted a TDIU, effective February 2, 2011.  The issue of entitlement to a TDIU prior to this date remains pending, as indicated on the title page.

The issues of entitlement to an extraschedular rating for right knee patellofemoral syndrome and entitlement to a TDIU prior to February 2, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 13, 2010, limitation of flexion due to right knee patellofemoral syndrome did not more nearly approximate limitation to 30 degrees.

2.  From April 13, 2010, limitation of flexion due to right knee patellofemoral pain syndrome most nearly approximated limitation to 15 degrees.

3.  Prior to April 13, 2010, the probative evidence of record reflects that there was no limitation of extension and no pain with extension of the right knee.

4.  From April 13, 2010, limitation of extension due to right knee patellofemoral pain syndrome most nearly approximated extension limited to 15 degrees.

5.  Throughout the appeal period, there has been no evidence of ankylosis, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.



CONCLUSIONS OF LAW

1.  The criteria for a schedular rating higher than 10 percent for limitation of flexion due to right knee patellofemoral pain syndrome prior to April 13, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5260 (2014).
 
2.  The criteria for a schedular rating higher than 30 percent for limitation of flexion due to right knee patellofemoral pain syndrome from April 13, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5260.

3.  The criteria for a separate, compensable rating for limitation of extension due to right knee patellofemoral pain syndrome prior to April 13, 2010 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5261.

4.  The criteria for a rating of 20 percent, but no higher, for limitation of extension due to right knee patellofemoral pain syndrome from April 13, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in November 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in February 2013.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

In its September 2011 remand, the Board instructed that the Veteran be requested to provide appropriate information and authorization for VA to obtain any private records, including those from "EAMC."  The AOJ sent such a letter in September 2011, but the Veteran did not respond.  The AOJ was therefore not required to take additional action and complied with the Board's remand instructions in this regard. 

In addition, the Board instructed that the AOJ obtain outstanding VA treatment records, including a November 24, 2009 VA rheumatology clinic note.  The AOJ obtained these records, including the rheumatology clinic note which is in the Virtual VA file, and therefore complied with the Board's remand instructions.  The Board also instructed that the AOJ obtain the records of the Veteran's Social Security Administration (SSA) disability determination, and the AOJ did so.  The AOJ therefore complied with the Board's remand instructions in this regard as well.  The Board also instructed that the Veteran be afforded a new VA examination as to the severity of his right knee disability, and two such examinations were provided, in September and December 2011.  For the reasons indicated below, these examinations were adequate and complied with the Board's remand instructions. 

The Veteran has not alleged a worsening of his right knee disability, and thus the Board does not find that a more recent VA examination is warranted.  

Finally in this regard, during the July 2009 Board hearing, the undersigned explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his attorney to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims being decided herein are thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been granted staged ratings of 10 and 30 percent for his right knee patellofemoral syndrome under 38 C.F.R. § 4.71a, DC 5260.  Under DC 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees. A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees. Flexion that is limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a. VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261. VAOPGCPREC 9-2004. Under DC 5261, a limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).

Under 38 C.F.R. § 4.71a, DC 5003, where limitation of motion is noncompensable, a 10 percent rating is warranted where the limitation of motion is objectively confirmed by satisfactory evidence of painful motion.  The regulations applicable to rating musculoskeletal disabilities require that VA must also consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  These regulations also provide that it is the intent of the Rating Schedule to recognize painful motion with joint or periarticular pathology as productive of disability and to warrant at least the minimum compensable rating for the joint as shown by adequate pathology and evidenced by the visible behavior in undertaking motion. The Court has held that these regulations apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In any event, the Veteran has been diagnosed with arthritis of the right knee, including in X-ray reports.

Initially, the Board notes that in its September 2011 remand, it instructed that the physician who conducted the examination ascertain the severity of the service-connected knee disability and distinguish it from the symptoms associated with the Veteran's non-service connected varicose veins and neuralgia.  The orthopedic physician who conducted the September and December 2011 VA examinations stated in each examination report that the current symptoms are related to the right knee disability.  The Board will therefore consider all symptoms of the right knee in evaluating the Veteran's service connected patellofemoral pain syndrome.  The Board also notes that this same VA physician conducted the December 2008 and April 2010 VA examinations.

On the May 2007 VA examination, range of motion was flexion 0 to 130 degrees with pain from 90 to 130 degrees.  After repetitive motion testing, the Veteran complained of increased intensity of pain, but flexion was still the same.  Extension was 130 to 0 degrees without pain, and there were no changes in pain or range of motion with extension.  The examiner noted that the Veteran displayed active muscle guarding throughout the examination.  He tensed the muscles of the right lower extremity and actively resisted the examiner's attempts to measure range of motion despite the examiner's repeated requests for the Veteran to relax his leg muscles for the examination.  He groaned throughout the entire examination.  The Veteran complained of two flare-ups per week with each lasting approximately a half day, and could not identify triggering or relieving factors.  During flare-ups, the Veteran had to limit walking, and could not walk or stand for more than 5 minutes at one time.

As indicated by the Board in its September 2009 remand, the December 2008 VA examination is inadequate for rating purposes because it did not present a clear picture as to the current level of severity of the Veteran's disability.  Specifically, the examiner did not account for the variation in the findings pertaining to range of motion, with passive range of motion being 15 degrees extension to 90 degrees flexion and active, which was 45 degrees extension to 60 degrees of flexion.  The examiner had stated that "the Veteran was first asked to take the knees through range of motion actively and then I passively took him through full range of motion repeating each motion at least 3 times."  It was thus not clear whether the Veteran in fact showed full range of passive motion.  The Board also noted that in a May 2009 VA treatment note, a VA physician indicated that the Veteran's right knee symptoms were not proportionate to recent the x-ray findings and the clinical exam.  

In addition, the Board noted in its September 2011 remand that notes that there are issues with the Veteran's credibility.  It cited an April 18, 2007 private medical record from Dr. Youmans which indicated that the Veteran sustained an injury to his right lower leg one to two weeks previously, which would indicate an injury in April 2007.  However, a May 2007 VA treatment record shows the Veteran was treated after not having been treated for one year for complaints of worsening right knee pain in the past few days.  The examiner wrote, "Denies any recent injury and states the pain is chronic since he was active duty military."  The Veteran noted he had been treated by a private examiner on April 18, 2007.  Thus, the Veteran reported to Dr. Youmans that he sustained a recent injury but specifically denied any recent injury when seen by VA 20 days later.  The Board found that the Veteran's report to the VA examiner in May 2007 was an inconsistent statement, which has damaged the Veteran's credibility.  Moreover, in a November 2007 VA examination report, the examiner wrote that the Veteran had been unemployed since April 19, 2007.  A VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, from the Veteran's employer confirms this date as being his last day of work.  However, at the December 2008 VA examination, the Veteran reported he last worked in May 2006, which the Board finds is another inconsistent statement.  The examiner addressed this date two times in the examination report, which leads the Board to believe that such is not a typographical error on the part of the examiner.  The Board found that this also damaged the Veteran's credibility.  Finally in this regard, in the November 2007 VA examination report, the examiner noted the Veteran denied suffering from any injuries to his right knee since the last compensation and pension examination in December 2003.  However, the examiner noted that VA medical records showed the Veteran was seen in the emergency room on June 18, 2004, complaining of right knee pain after a motor vehicle accident.  This is another inconsistent statement made by the Veteran that the Board found further damaged his credibility.  The Board adheres to these credibility determinations in this decision.

Thus, the most probative evidence of record prior to April 13, 2010, the range of motion findings on the November 2007 VA examination, indicated that the Veteran had noncompensable limitation of flexion with painful motion that warranted a 10 percent rating, but that he did not have painful or limited extension, and a separate compensable rating is therefore not warranted for limitation of extension prior to April 13, 2010.  Moreover, although the Veteran described flare-ups, neither he nor the VA examiner indicated that they reduced his range of motion to the extent that there was limitation of flexion to 30 degrees warranting a 20 percent rating or that extension was limited or painful during flare-ups warranting a separate compensable rating for limitation of extension.  Therefore, neither a rating higher than 10 percent for limitation of flexion is warranted under DC 5260 nor a separate compensable rating for limitation of extension under DC 5261 is warranted prior to this date.

On the April 13, 2010 VA examination, range of motion was 15 degrees extension to 25 degrees of flexion.  This was the examination on which the AOJ based its increase of the rating to 30 degrees under DC 5260.  As a 30 percent rating is warranted for flexion limited to 15 degrees, which the AOJ felt the Veteran's limitation most nearly approximated, and there is no higher schedular rating available under DC 5260, a rating higher than 30 percent is not warranted for right knee patellofemoral syndrome under DC 5260.  In addition, extension was limited to 15 degrees warranting a 20 percent rating under DC 5261.  The Board notes that, while there were issues with the Veteran's credibility as described above, the April 2010 VA examiner stated that, although it was previously reported that the Veteran's pain was out of proportion to examination findings and X-rays, "he is significantly disabled from the right knee."  Thus, resolving reasonable doubt in favor of the Veteran, the same range of motion findings that warranted a 30 percent rating for limitation of flexion warrants a 20 percent rating for limitation of extension to 15 degrees from April 13, 2010.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran is not, however, entitled to a rating higher than 20 percent for limitation of extension.  On the April 2010 VA examination, the examiner indicated that with repetitions the Veteran would continually complain of pain and resist motion by tightening up the knee.  The Veteran described flare-ups that occurred once or twice a year, for about 2 weeks, causing increased pain and swelling, and requiring the Veteran to go to bed and rest.  The Veteran also indicated that he had increased pain, weakness, fatigue, and incoordination with flare-ups and could do nothing other than go to bed and get off of his feet when they occurred.  There was no specific indication in the Veteran's statements or the examiner's findings that the Veteran's flare-ups resulted in limitation of extension to 20 degrees.

Similarly, on the September and December 2011 VA examinations, extension was to 10 degrees and repetitive use testing could not be performed because the Veteran would not attempt it due to pain.  The examiner indicated that there was additional limitation in range of motion following repetitive use testing, specifically, less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  The examiner indicated on the September 2011 VA examination that, as to degree of additional loss of motion during flare-ups, it was extremely difficult to examine the Veteran as he was complaining of severe discomfort and trying to avoid any motion in the right knee.  The examiner wrote, "Certainly, if he has flare-ups with increase in severity, the functional impairment could be increased."  On the December 2011 VA examination, the examiner wrote in addressing whether there would be additional limits in functional ability during flare-ups, "based on the history the Veteran gives of having flare-ups of which he has significant swelling, I would expect that he would have additional limits of function during these flare-ups, which he says occur about once a year."  There was thus no indication in either the Veteran's statements or the examination reports that flare-ups caused extension to be limited to 20 degrees, the requirement for the next higher, 30 percent rating under DC 5261.  A rating higher than 20 percent is therefore not warranted for limitation of extension due to right knee patellofemoral syndrome from April 13, 2010.

The Board has also considered the Veteran's statement during the Board hearing that his physician said he doesn't "have hardly any [range of motion] anymore."  Hearing transcript, at 4.  While the Veteran is competent to report a contemporaneous diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Board finds that the specific range of motion findings by trained health care professionals noted above are of greater probative weight than the Veteran's lay assertions as to a general statement made by a physician about range of motion.

The Board must also consider whether any separate or higher rating is warranted under any other potentially applicable diagnostic code.  Schafrath, 1 Vet. App. at 593.  VA's general counsel has issued two opinions indicating that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  On the above examinations, however, all stability testing that could be performed (when the Veteran did not indicate it was too painful) was normal.  Moreover, although he wore a brace and used a cane, the Veteran generally indicated that he did not have laxity or instability.  The Board therefore finds that there has been no recurrent subluxation or lateral instability warranting a separate rating under DC 5257.  Moreover, the examination reports indicated that there were no meniscal conditions or surgery, and X-rays did not show any impairment of the tibia or fibula.  There was also no indication of ankylosis or genu recurvatum.  Separate or higher ratings are therefore not warranted under DCs 5256, 5258, 5259, 5262, or 5263.

As to whether the Veteran is entitled to an extraschedular rating for his right knee disability, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Here, the Veteran indicated that his knee pain caused nightmares and that he experienced significant swelling.  Swelling is contemplated by the rating criteria for evaluating musculoskeletal disabilities.  See 38 C.F.R. § 4.45(f).  As to nightmares, when the RO granted service connection for major depression as secondary to the service-connected right knee disability and assigned a 70 percent rating, it addressed the Veteran's nightmares.  See November 2012 rating decision at page 2.  Thus, the Board finds that the Veteran is being compensated for this particular symptom under a disability that has been determined to be related to the service-connected right knee disability.  

The evidence also shows that the Veteran uses a cane and a walker to walk, which could arguably be deemed not to be contemplated by the rating criteria.  However, the Veteran uses these instruments because of the pain and other symptoms he experiences in connection with his service-connected disability, which symptoms (pain, functional loss, weakness, excess fatigability, less movement than normal, etc.) are contemplated by the rating criteria.  In other words, using a cane and a walker is not a symptom, but rather actions used as a result of the pain and other symptoms the Veteran experiences in his right knee, which symptoms, again, the Board finds are contemplated by the rating criteria.  Because the Board finds that the Veteran's symptoms are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.

For the foregoing reasons, the benefit of the doubt doctrine has been applied in granting a 20 percent rating for limitation of extension due to right knee patellofemoral syndrome from April 13, 2010, and the preponderance of the evidence is against any higher or separate rating.  The benefit of the doubt doctrine is therefore not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an increased schedular rating for limitation of flexion due to right knee patellofemoral pain syndrome, currently rated 10 percent prior to April 13, 2010, is denied.
Entitlement to an increased schedular rating for limitation of flexion due to right knee patellofemoral pain syndrome, currently rated 30 percent from April 13, 2010, is denied.

Entitlement to a separate rating for limitation of extension due to right knee patellofemoral pain syndrome prior to April 13, 2010, is denied.

Entitlement to a separate rating of 20 percent, but no higher, for limitation of extension due to right knee patellofemoral pain syndrome from April 13, 2010 is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

In a November 2012 rating decision, the RO granted entitlement to (1) service connection for major depression as secondary to the service-connected right knee disability and (2) a TDIU, effective February 2, 2011, because that was the date that the Veteran became eligible for this benefit on a schedular basis.  See 38 C.F.R. § 4.16(a).  However, it is VA's policy that it is the policy of VA to grant a TDIU in all cases where a service-connected disability or disabilities cause unemployability, regardless of the ratings for such disability or disabilities.  38 C.F.R. § 4.16(b).  In addition, the issue of entitlement to a TDIU is implicitly raised whenever the Veteran seeks the highest rating for a disability and there is evidence that such disability renders him unemployable.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Here, there was evidence that the Veteran's right knee disability rendered him unemployable.  For example, on the November 2007 VA examination, the Veteran indicated that his right knee pain prevented him from working at his job at a textile plant, which required him to be on his feet all day.  Moreover, the SSA disability determination indicated that the Veteran was disabled primarily due to arthritis and allied disorders and secondarily from affective/mood disorders from April 2007.  The issue of entitlement to a TDIU prior to February 2, 2011 has thus been raised as part of the claim for an increased rating for right knee disability.  

While the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, it must consider whether remand for referral to VA's Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Here, given the SSA determination and other evidence, the Board finds that remand for such referral is warranted.

Accordingly, the issue of entitlement to a TDIU prior to February 2, 2011 are REMANDED for the following action:

1. Refer the issue of entitlement to a TDIU prior to February 2, 2011 to the Director of Compensation Service.

2.  After the above development has been completed, adjudicate the issue of entitlement to a TDIU prior to February 2, 2011.  If the benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


